Title: To Benjamin Franklin from Charles Garth, [22 January 1775]
From: Garth, Charles
To: Franklin, Benjamin


Piccadilly Sunday Evening. [January 22, 1775]
Mr. Garth’s Compliments to Dr. Franklin, is sorry that he can’t wait upon him to Morrow Morning at the Hour mention’d to consider of the Draft of a general Letter, he has by no Means understood that such Letter was expected, only that the Agents Letters should be wrote to the Speakers, for which heretofore he has frequently had similar Directions, when Matters of Importance to the People were to be the Subject of his Dispatches, and on such Occasions has wrote to the Speaker of the Commons House and not to the Committee of Correspondence. Mr. Garth understanding the Request from the Congress in this Light has last Week addressed his Dispatches to the Speaker of So. Carolina. Should Doctr. Franklin and the other Gentlemen be of a different Opinion, and have been present in the House of Lords last Friday, Mr. Garth hopes they will be so good as to transmitt to the Speaker of So. Carolina such Account as they may judge material for Information, which would not be so authentic from him, his Intelligence of that Debate being only from Relation. A Vessel for that Colony will depart from the River in a few Days.
 
Addressed: To / Doctr. Franklin / Craven Street
